 



Exhibit 10.1(a)
Chicago Bridge & Iron 1997 Long-Term Incentive Plan
Agreement and Acknowledgment of Restricted Stock Award
     This Agreement and Acknowledgment (the “Agreement”) between you and the
Committee (the “Committee”) for the 1997 Chicago Bridge & Iron Long-Term
Incentive Plan (the “Plan”) of Chicago Bridge & Iron Company, a Delaware
corporation (the “Company”), states the terms of and your rights concerning the
Restricted Stock Units (“Units”) hereby awarded to you pursuant to the Plan.
     This Agreement is subject to the terms of the Plan (which is incorporated
in this Agreement by this reference) which describes your rights and the
conditions and limitations affecting those rights. Together, the Plan and this
Agreement state all of the rights and obligations of the parties concerning this
Restricted Stock Award. Unless defined otherwise, all capitalized terms used in
this Agreement shall have the same meaning as used in the Plan.
     The award represented by this Agreement is not valid unless you sign and
return the Agreement and Acknowledgement on the last page.
Overview of Your Restricted Stock Units
Number of Restricted Stock Units Granted:
Date of Grant: ___________
Date(s) of Lapse of Period of Restrictions:

                  Date   Percentage of Award Vesting         _______________  
___%         _______________   ___%         _______________   ___%        
_______________   ___%    

Other Terms and Conditions
     1. Form of Award.
          This is an award of Restricted Stock Units, with each Unit being a
bookkeeping unit representing your right to be issued and to receive a common
share (“Share”) of the Company’s parent, Chicago Bridge & Iron Company N.V.
(“Parent”) upon the lapse of risks of forfeiture and restrictions on such Units
during the Period of Restriction specified on page 1.
     2. Termination of Employment.
          If your employment with the Company or any of its Subsidiaries or
affiliated companies terminates during the Period of Restriction, your
Restricted Stock Units which are not then vested shall be forfeited as of the
date of your termination of employment. Notwithstanding the foregoing, if that
termination of employment is a result of death, Retirement (as defined below),
Disability or dismissal for

 



--------------------------------------------------------------------------------



 



the convenience of the Company (other than involuntary termination of employment
for willful misconduct or gross negligence, as it may be determined at the sole
discretion of the Committee) during the Period of Restriction, Restricted Stock
Units shall vest and become nonforfeitable and the Period of Restrictions shall
terminate.
          For purposes of this Agreement, “Retirement” shall mean a termination
of employment that is a “Retirement” as defined in the Plan but only if such a
termination of employment also is (i) not the result of an involuntary
termination of employment for willful misconduct or gross negligence, as may be
determined at the sole discretion of the Committee, (ii) not to enable your
taking employment with a company engaged in the engineering or design, materials
procurement, fabrication, erection, repair, or modification of steel tanks or
other steel plate structures and associated systems unless such employment has
the prior written approval of the Committee, and (iii) upon advance written
notice to the Committee and agreement on such terms and conditions which the
Committee in its sole discretion deems appropriate to achieve a smooth
transition of duties.
     3. Dividends and Voting.
          If during the Period of Restriction:
          (a) cash dividends are paid on Shares, the Company will make an annual
payment to you, in the form of compensation, in an amount equivalent to such
cash dividends with respect to Shares represented by the Restricted Stock Units
which have been awarded to you and which have not been forfeited, or, at the
Company’s sole discretion, make such payments at the time such dividends are
paid; and
          (b) dividends in Shares are paid on Shares, you shall be credited with
additional Restricted Stock Units in respect of such additional Shares, which
shall be subject to the same restrictions and terms and conditions of the Plan
and this Agreement as the Restricted Stock Units with respect to which they were
credited.
     You may not direct the voting of the Shares represented by the Restricted
Stock Units during the Period of Restriction until the Shares have been issued
and you are informed that voting rights have been passed through to you.
     4. Unit Restrictions.
          The Restricted Stock Units awarded under this Agreement may not be
sold, transferred, pledged, assigned or otherwise alienated or hypothecated,
whether voluntarily or involuntarily, by operation of law or otherwise, until
the applicable Date(s) of Lapse of Period of Restrictions. If any assignment,
pledge, transfer, or other disposition, voluntary or involuntary, of the
Restricted Stock Units shall be made, or if any attachment, execution,
garnishment, or lien shall be issued against or placed upon the Restricted Stock
Units, before the applicable Date(s) of Lapse of Period of Restrictions, all
Units not previously vested shall be forfeited as of the date of such pledge,
transfer, disposition, attachment, execution, garnishment or lien.
          The Shares issued in respect of Restricted Stock Units granted under
this Agreement shall be freely transferable by you on the applicable Date(s) of
Lapse of Period of Restrictions specified above. The Company will deliver to you
(or if you have died, to your Beneficiary), certificates for the Shares issued
in respect of Units which have not been forfeited as soon as practicable after
the Date(s) of Lapse of Period of Restrictions specified above.

2



--------------------------------------------------------------------------------



 



     5. Change in Control Vesting Not Applicable
          Article 13 of the Plans (“Change in Control”) shall not apply to this
Award. Accordingly, the restriction period and restrictions on this Restricted
Stock Award shall not lapse by reason of any event that is a Change in Control.
     6. Limitations of Other Law
          In the event that applicable law of any jurisdiction may, as
determined in the sole discretion of the Committee, limit, impede, restrict or
prohibit any issuance of Restricted Stock Units pursuant to the Plan or this
Agreement or any of their terms, then this Agreement shall, in the sole
discretion of the Committee, be amended to the extent necessary, or rescinded,
to comply with any such law.
     7. Retention Options
          If your Restricted Stock Shares or Units vest while you are actively
employed by the Company or any of its Subsidiaries or affiliated companies, you
shall automatically be granted Options (“Retention Options”) on the following
terms and conditions to purchase a number of Shares of the Company’s common
stock equal to 40% of the number of Restricted Stock Shares or Units that vest.
          (a) The Option Grant Date is the date that the respective Restricted
Stock vests. The Option Price is the closing price of the Shares on the Grant
Date.
          (b) The vested Restricted Stock Shares issuable to you are called the
“Retention Shares.” If you have elected to have the Company retain Shares to
cover required tax withholding, the net Shares issuable to you are the Retention
Shares. The Retention Shares will be credited to an account set up for the
participant at Salomon Smith Barney in Chicago.
          (c) The Retention Options that have not terminated earlier as provided
in subsection (d) will vest and become exercisable seven (7) years from Grant
Date. However, vesting will be accelerated to three (3) years from Grant Date if
as of that date all of the Retention Shares are still (and have continuously
been) held by the you, except for the following permitted transfers:
          (1) You may transfer of all or part of the Retention Shares by gift to
a Permitted Transferee. For this purpose a “Permitted Transferee” is any one or
more of (i) your spouse, (ii) your lineal descendants, (iii) your lineal
ancestors, (iv) the spouses of your lineal descendants or lineal ancestors,
(v) a trust all the beneficiaries of which are yourself or persons described in
clauses (i) through (iv), or (vi) a family partnership all the partners of
which, are yourself or persons described in clauses (i) through (iv). A
Permitted Transferee need not retain the Retention Shares, but you will not be
entitled to acceleration of exercise of your Retention Options if a Permitted
Transferee disposes of the Retention Shares, other than by gift to another
Permitted Transferee, before the third (3rd) anniversary of the Date of Grant.
The Committee may require transferred Retention Shares to be maintained in an
account for the Permitted Transferee at Salomon Smith Barney.
          (2) You or your Permitted Transferee may sell or otherwise dispose of
the Retention Shares after a termination of your employment with the Company if,
but only if, that termination of employment is a result of death, Retirement,
Disability or dismissal for the convenience of the Company (other than
involuntary termination of employment for willful

3



--------------------------------------------------------------------------------



 



misconduct or gross negligence, as it may be determined at the sole discretion
of the Committee) (a “Regular Termination”).
          (d) The Retention Options will terminate 10 years from the Grant Date
(the “Option Term”) and will terminate earlier upon or following certain
terminations of employment with the Company or any of its Subsidiaries or
affiliated Companies, depending on the circumstances of the termination of
employment, as follows:
          (1) If your employment terminates during the Option Term other than by
a Regular Termination, your Retention Options (whether or not they have yet
become exercisable under subsection (c)) will terminate on your termination of
employment.
          (2) If your employment terminates during the Option Term by a Regular
Termination, your Retention Options that are not then vested and exercisable
will be vested and will become exercisable after termination of employment as
provided in subsection (c) above unless sooner terminated under (3), (4) and
(5) below.
          (3) If your employment terminates during the Option Term by reason of
death, or Disability which does not qualify as Retirement, your Retention
Options will terminate one year after the date of death or Disability (whether
or not they have yet become exercisable under subsection (c)), but in no event
later than the expiration of the Option Term;
          (4) If your employment terminates during the Option Term by reason of
Retirement, your Retention Options will terminate five years after the date of
such Retirement (whether or not they have yet become exercisable under
subsection (c)), but in no event later than the expiration of the Option Term;
          (5) If your employment terminates during the Option Term due to
dismissal for the convenience of the Company, other than an involuntary
termination of employment for willful misconduct or gross negligence, as may be
determined at the sole discretion of the Committee, your Retention Options will
terminate three months after the date your employment terminates (whether or not
they have yet become exercisable under subsection (c)), but in no event later
than the expiration of the Option Term.
          (e) You may exercise your Retention Options only in a manner and at a
time in accordance with procedures adopted by the Committee in accordance with
the Plan. During your lifetime, your Retention Options shall be exercisable only
by you or your Permitted Transferee. You may not assign or transfer any interest
in your Retention Options, whether voluntarily or involuntarily, by operation of
law or otherwise, except by will or the laws of descent and distribution, or by
designation of a beneficiary in accordance with the provisions of the Plan, or
by gift to a Permitted Transferee in accordance with procedures approved by the
Committee.

4



--------------------------------------------------------------------------------



 



Please acknowledge your designation by the Committee to participate in the Plan
and this Agreement, and your agreement to abide by the provisions of the Plan as
amended and this Agreement, by signing below and returning a copy of the entire
agreement including this page in the enclosed envelope to the attention of Sally
Humphrey, Plainfield Human Resources by Friday, May 6, 2005.
Agreement and Acknowledgment
By signing a copy of this Agreement and returning it to Human Resources, I
acknowledge that I have read the Plan, and that I fully understand all of my
rights under the Plan, as well as all of the terms and conditions which may
limit my eligibility to receive and to vest in Restricted Stock. Without
limiting the generality of the preceding sentence, I understand that (1) my
right to acquire Shares in respect of my Restricted Stock Units is conditioned
upon my continued employment with Chicago Bridge & Iron Company or its eligible
Subsidiaries or Affiliates through the end of the applicable Period of
Restrictions as set forth above in this Agreement and the Plan.

 

     
 
   
 
  Participant

Date:______________________________

5